DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus, classified in A01G 31/06.
II. Claims 12-20, drawn to a method, classified in A01G 31/02.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand such as an apparatus that does not require using automated lighting system but instead using the sunlight.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there would be additional searches (due to independent or distinct embodiments/alternatives) for  additional set of claims; there would be different field of search (i.e., carry out different search strategies or search queries and/or searching different classes/subclasses or electronic resources); and there would be separate status in the art due to recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Wilson on 3/22/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “water filter 44”, “first supply line 68”, “splitter .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (US 2017/0265408) in view of Wilson et al. (US 2015/0305261) and Graber (US 2016/0050863).
For claim 1, McGowan et al. teach a hydroponic plant cultivating apparatus comprising:
a rotatable planting column (620, see [0067]) having a hollow interior (see Figures 6A-9);
a central pipe (1010, see [0067]) formed within and carried by the planting column extending axially through the hollow interior for supplying nutrigation fluid from a reservoir (1020) (see Figures 6A-9);
a platform (950) carried by the reservoir and engaging with a bottom portion of the planting column () and configured to mount the planting column in a generally vertical orientation (see Figures 6A-9); and 

As described above, McGowan et al. disclose most of the claimed invention except for mentioning: 1) a hollow interior for receiving a nutrigation manifold; 2) at least one connect port disposed on the planting column for receiving at least one removable grow cup; and 3) for supplying nutrigation fluid from a reservoir to the nutrigation manifold.
Regarding 1) and 3), Wilson et al. teach that it is old and well known in the art to provide a plant cultivating apparatus comprising a rotatable planting column (321) having a hollow interior for receiving a nutrigation manifold (330)(see lines 4-6 of col. 20) and a central pipe (328) for supplying nutrigation fluid from a reservoir to the nutrigation manifold (330)(see Figures 10-12 and [0062],[0004],[0064]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of McGowan et al. so as to include a plant cultivating apparatus comprising a rotatable planting column having a hollow interior for receiving a nutrigation manifold and a central pipe for supplying nutrigation fluid from a reservoir to the nutrigation manifold, in a similar manner as taught in 
Regarding 2), Graber teaches that it is old and well known in the art to provide a plant cultivating apparatus comprising at least one connect port (openings where removable grow cup (14) is attached therein) disposed on the planting column (12) for receiving at least one removable grow cup (14) (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of McGowan et al. so as to include a plant cultivating apparatus comprising at least one connect port disposed on the planting column for receiving at least one removable grow cup, in a similar manner as taught in Graber, so as to facilitate the tower reconfiguration based on the type of plants. 
For claim 2, McGowan et al. as modified by Wilson et al. and Graber (emphasis on Graber) further teach wherein the at least one removable grow cup (14) is configured to support aeroponic plant growth.
For claim 3, McGowan et al. as modified by Wilson et al. and Graber (emphasis on McGowan et al.) further teach wherein the growth control system monitors and controls at least one parameter selected from the 
For claim 4, McGowan et al. as modified by Wilson et al. and Graber (emphasis on McGowan et al.) further teach wherein the growth control system electronically communicates with a database to record the at least one parameter (see [0058],[0059],[0069]).
For claim 9, McGowan et al. as modified by Wilson et al. and Graber (emphasis on McGowan et al.) further teach an enclosure (790) and an air circulation system (770) configured to evenly distribute ambient air throughout the hollow interior of the planting column and the reservoir (1020).
For claim 10, McGowan et al. as modified by Wilson et al. and Graber (emphasis on Graber) further teach wherein the at least one removable grow cup (14) further comprises sprout media (see [0017]).
For claim 11, McGowan et al. as modified by Wilson et al. and Graber (emphasis on Graber) further teach wherein the sprout media further comprises a solid nutrient medium/supplement.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Whitcher et al. (US 2018/0014485).
For claim 6, as described above, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein the planting column comprises a plurality of modules.
Whitcher et al. teach that it is old and well known in the art to provide a plant cultivating apparatus comprising a planting column (102) with a plurality of modules (104) (see Figure 10B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the references as applied to claim 1 above so as to include a plant cultivating apparatus comprising a planting column with a plurality of modules, in a similar manner as taught in Whitcher et al., so as to facilitate creation of adequate growth areas and under-canopy spacing between growing plants. 
For claim 8, as described above, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein the growth control system electronically communicates with a control circuit comprising a user interface device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the references as applied to claim 1 above so as to include a growth control system electronically communicates with a control circuit comprising a user interface device, in a similar manner as taught in Whitcher et al., so as to facilitate receipt of user instructions. 
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644